          Case 1:20-cv-05306-JPO Document 11 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAYDE ASSET TRADING LLC,
                      Plaintiff,
                                                                    20-CV-5306 (JPO)
                     -v-
                                                                         ORDER
 DIAMON HEAD 8 (IRELAND) DAC,
                      Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff in this case filed its case under seal by filing redacted copies of the complaint,

declaration, and memorandum in support. (Dkt. No. 3.) Plaintiff is hereby instructed to use the

ECF sealed-filing functionality to re-file the declaration and memorandum on ECF without

redaction on or before August 7, 2020. Plaintiff is also instructed to email a courtesy copy of all

three documents by the same date to OetkenNYSDChambers@nysd.uscourts.gov.

       SO ORDERED.

Dated: July 31, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
